K&L GATES K&L Gates LLP 1treet, N.W. Washington, DC 20006 T +1 +1 klgates.com September 26, 2014 The Dreyfus/Laurel Funds Trust 200 Park Avenue New York, NY 10166 Ladies and Gentlemen: We have acted as counsel to The Dreyfus/Laurel Funds Trust, a business trust formed under the laws of the Commonwealth of Massachusetts (the “Trust”), in connection with Post-Effective Amendment No. 185 (the “Post‑Effective Amendment”) to the Trust's registration statement on Form N-1A (File Nos. 033-43846; 811-00524) (the “Registration Statement”), to be filed with the U.S.
